DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 26-34 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 26-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 13 of U.S. Patent No. 10,190,986 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are recited in claims 1-7, 9-10, 13 of U.S. Patent No. 10,190,986 B2.

Present Application (16/237,098)
US 10,190,986 B2
Claim 26
A method for determining the concentration of a ligand in a sample comprising the steps of:
(a) combining in a reaction mixture (i) a sample suspected of containing a ligand, (ii) a first receptor attached to a microparticle that binds to the ligand, and (iii) a fluorescently labeled second receptor that binds to the ligand, and allowing
formation of a complex comprising the microparticle attached to the first receptor, the
ligand, and the fluorescently labeled second receptor; (b) acquiring a white light image of the reaction mixture in order to determine

the reaction mixture in order to determine the location of the fluorescently labeled
second receptor in the reaction of step (a);
(c) selecting at least one region of interest from the images acquired in step (b), wherein the at least one region of interest is a region from which light signals emanate from the complex formed in step (a); (d) selecting pixels in the at least one region of interest for analysis; (e) calculating and recording the average and variance of the counts per pixel for the pixels selected in step (d), wherein the counts per pixel is the number of
photons counted per pixel per unit of time;
(f) omitting pixels that have counts greater or less than a specified variance; (g) calculating average counts per pixel of the remaining pixels; and
(h) determining the concentration of the ligand from the data in step (g).
Claim 1
A method for determining the concentration of an analyte in a sample comprising the steps of: (a) combining in a reaction mixture (i) a sample suspected of containing an analyte, (ii) a first receptor attached to a microparticle that binds to the analyte, and (iii) a fluorescently labeled second receptor that binds to the analyte, and allowing formation of a complex comprising the microparticle attached to the first receptor, the analyte, and the fluorescently labeled second receptor; (b) acquiring a white light image of the reaction mixture in order to determine the location 
Claim 27
the images acquired in step (b) are digital images.
Claim 2
the images acquired in step (b) are digital images.
Claim 28
only up to about two hundred (200) microparticles are required.
Claim 3
only up to about two hundred (200) coated microparticles are required.
Claim 29
the images acquired in step (b) are
recorded by a fluorescence microscope equipped with a digital camera.
Claim 4
the images acquired in step (b) are recorded by a fluorescence microscope equipped with a digital camera.
Claim 30
a record of the assay is stored in computer data storage.
Claim 5
a record of the assay is stored in computer data storage.
Claim 31
the images acquired in step (b) are acquired and stored off-line.
Claim 6
the images acquired in step (b) are acquired and stored off-line
Claim 32
spatial information is used to qualify and quantify the results of a ligand-receptor binding assay.
Claim 7
spatial information is used to qualify and quantify the results of a ligand-receptor binding assay.
Claim 33
the ligand is a single stranded nucleic
acid sequence, the first receptor is a capture nucleic acid sequence complementary to the
single stranded nucleic acid sequence, and the second receptor is a fluorescently labeled
nucleic acid sequence that is identical to the single-stranded nucleic acid sequence.
Claims 9 & 10
the analyte is a target nucleic acid sequence, the first receptor is a capture nucleic acid sequence, and the second receptor is a fluorescently labeled nucleic acid sequence that is identical to the target nucleic acid sequence.
the capture nucleic acid sequence is complementary to the target nucleic acid sequence.
Claim 34
the omitted pixels of step (f) have counts greater or less than two times the variance.
Claim 13
the omitted pixels of step (f) have counts greater or less than two times the variance.

Allowable Subject Matter
Claims 26-34 would be allowable when the double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884